       Case 2:19-cr-00044-MCE Document 47 Filed 08/16/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     KEITH WILLETTE
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )   Case No. 2:19-CR-44-MCE
11                                                )
                     Plaintiff,                   )   STIPULATION AND ORDER TO CONTINUE
12                                                )   MOTIONS DEADLINE
                         vs.                      )
13                                                )   Judge: Hon. Morrison C. England, Jr.
              KEITH WILLETTE,                     )
14                                                )
                    Defendant.                    )
15                                                )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Rosanne Rust, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
19   Sinha, counsel for Mr. Willette, that the motion filing deadline in this matter may be modified as
20   indicated below. The parties specifically stipulate as follows:
21           The current motions schedule, as detailed in ECF No. 42, is:
22                   All motions (including motions in limine) are due October 07, 2021;
23                   Opposition filings are due October 21, 2021;
24                   Reply filings are due October 28, 2021;
25                    A hearing on the motions is set for November 4, 2021 at 10:00 a.m.;
26                   A trial confirmation hearing is set for December 02, 2021; and
27                   An eight-day jury trial is set to commence on January 10, 2022 at 9:00 a.m.
28
      Stipulation and Order to Continue Motions            -1-            United States v. Willette, 2:19-cr-44-MCE
      Deadline
       Case 2:19-cr-00044-MCE Document 47 Filed 08/16/21 Page 2 of 3


 1           Defense counsel has a jury trial in the Eastern District of Oklahoma that is set to

 2   commence on November 02, 2021, and as such, has a conflict with the motions and hearing

 3   schedule in this matter.
 4           Therefore, the parties stipulate that the hearing on the motions may be continued to
 5   November 18, 2021, with all other dates remaining the same, and respectfully move the Court
 6   to continue the hearing date accordingly.
 7                                                 Respectfully submitted,
 8                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 9
     Date: August 11, 2021                         /s/ Christina Sinha
10                                                 CHRISTINA SINHA
                                                   Assistant Federal Defender
11                                                 Attorneys for Defendant
                                                   KEITH WILLETTE
12
13
14   Date: August 11, 2021                         PHILLIP A. TALBERT
                                                   Acting United States Attorney
15
                                                   /s/ Rosanne Rust
16                                                 ROSANNE RUST
                                                   Assistant United States Attorney
17                                                 Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Motions       -2-            United States v. Willette, 2:19-cr-44-MCE
      Deadline
       Case 2:19-cr-00044-MCE Document 47 Filed 08/16/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The November 04,
 4   2021, hearing date is vacated and a hearing on motions is set for November 18, 2021 at 10:00
 5   a.m. All other filing and hearing dates laid out at ECF No. 42 will remain as set.
 6           IT IS SO ORDERED.
 7   Dated: August 15, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Motions      -3-            United States v. Willette, 2:19-cr-44-MCE
      Deadline
